09-5146-ag
     Rajah v. Holder

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT . CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT ’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT , A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER ”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL .


 1            At a stated term of the United               States Court of Appeals
 2       for the Second Circuit, held at the               Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl               Street, in the City of
 4       New York, on the 4 th day of January,              two thousand eleven.
 5
 6       PRESENT: DENNIS JACOBS,
 7                              Chief Judge,
 8                GUIDO CALABRESI,
 9                ROBERT D. SACK,
10                              Circuit Judges.
11
12       - - - - - - - - - - - - - - - - - - - -X
13       MOHAMED RAJAH,
14
15                     Petitioner,
16
17                     -v.-                                              09-5146-ag
18
19       ERIC H. HOLDER, Attorney General of
20       the United States,
21
22                Respondent.
23       - - - - - - - - - - - - - - - - - - - -X
24
25       FOR PETITIONER:           Kai W. De Graaf
26                                 Law Offices of Kai W. De Graaf
27                                 64 Fulton St.
28                                 New York, NY 10038

                                                  1
 1
 2   FOR RESPONDENT:   R. Alexander Goring
 3                     (Tony West and Michelle G. Latour, on
 4                     brief)
 5                     Office of Immigration Litigation
 6                     Civil Division
 7                     U.S. Department of Justice
 8                     P.O. Box 878, Ben Franklin Station
 9                     Washington, DC 20044
10
11
12        Petition for review of a final order of the Board of
13   Immigration Appeals denying Petitioner’s motion for a
14   continuance of his removal proceedings and affirming an
15   Immigration Judge’s order of removal.
16
17        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
18   AND DECREED that the petition is DISMISSED.
19
20        The Petitioner, Mohamed Rajah, petitions this Court to
21   review the Board of Immigration Appeals’ (“BIA”) decision
22   denying his motion for a continuance in his removal
23   proceedings due to a pending labor certification application
24   (which, if granted, would entitle him to apply for a change
25   of status to legal permanent resident). We assume the
26   parties’ familiarity with the underlying facts, the
27   procedural history, and the issues presented for review.
28
29        This Court has jurisdiction to review decisions by the
30   BIA to grant or deny continuances. Sanusi v. Gonzales, 445
31   F.3d 193, 198-99 (2d. Cir. 2006) (per curiam). We review
32   the BIA’s decision to deny a continuance for abuse of
33   discretion. Id. at 199.
34
35        The basis of Rajah’s motion for a continuance has been
36   his pending labor certification application. Between our
37   prior decision in this case (remanding to the BIA for
38   reconsideration of his motion), Rajah v. Mukasey, 544 F.3d
39   449 (2d Cir. 2008), and the BIA’s reconsideration of Rajah’s
40   motion, Rajah’s labor certification application was
41   approved. However, his resulting labor certification then
42   expired. As a result, Rajah no longer has a labor
43   certification application pending before the Department of
44   Labor. Therefore, his petition is moot, and we must dismiss
45   it. See Kamagate v. Ashcroft, 385 F.3d 144, 150 (2d Cir.
46   2004) (“A case becomes moot, if, at any stage of the


                                  2
 1   proceeding, it fails to satisfy the case-or-controversy
 2   requirement of Article III....”).
 3
 4        We hereby DISMISS Rajah’s petition for review of the
 5   BIA’s denial of his motion for a continuance and its
 6   affirmance of an order of removal.
 7
 8
 9                              FOR THE COURT:
10                              CATHERINE O’HAGAN WOLFE, CLERK
11
12




                                  3